Citation Nr: 1445992	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-19 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches to include as due to asbestos exposure.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for a urinary tract infection disability.

4.  Entitlement to a temporary total evaluation based on the need for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2004.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for migraine headaches to include as due to asbestos exposure, service connection for a urinary tract infection and service connection for a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As the October 2008 rating decision granted a 100 percent rating for a heart transplant with a history of cardiomyopathy, effective February 12, 2006, which is also the effective date of the award of service connection for that disability, there is no longer a controversy regarding the issue of entitlement to a temporary total evaluation based on the need for convalescence.


CONCLUSION OF LAW

The issue of entitlement to a temporary total evaluation based on the need for convalescence is moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

For temporary total disability evaluation under paragraph 30, a temporary total disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence, (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited), or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2013).

The Veteran filed a claim for temporary total evaluation rating for convalescence purposes on February 12, 2006.

In an August 2006 rating decision, the RO, in part, denied entitlement to Paragraph 30 benefits based on the need for convalescence as the Veteran did not have any service-connected disabilities.  The Veteran subsequently perfected an appeal of this decision.

However, the Board notes that in an October 2008 rating decision, the RO, in part, granted service connection for a heart transplant with a history of cardiomyopathy at a 100 percent disability evaluation, effective February 12, 2006.  As a result of this grant of a 100 percent disability rating for a service-connected heart disability, the temporary total evaluation issue has been rendered moot for the period on and after February 12, 2006.  As to any potential entitlement prior to that date, the Board notes that service connection is not in effect for any disability prior to that date, and the Veteran did not express disagreement with the effective date assigned for his heart disability.  Thus, entitlement to a temporary total evaluation prior to February 12, 2006, is not warranted as a matter of law.

In summary, the RO, having granted service connection for a heart transplant with a history of cardiomyopathy at a 100 percent disability evaluation, effective February 12, 2006, there is no longer a question or controversy with respect to the issue under review.  No greater benefit could be provided.  No exceptions to the mootness doctrine are present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.



ORDER

The appeal for entitlement to a temporary total evaluation based on the need for convalescence is dismissed.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for migraine headaches, a urinary tract infection and a liver disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the Veteran contends that he has current headache, urinary tract infection and liver disabilities that are related to service to include as secondary to his service-connected heart transplant with a history of cardiomyopathy disability.  As noted in his July 2008 substantive appeal, the Veteran contends that his cardiomyopathy that resulted from his service, included symptoms of headaches, liver disease and urinary tract infections.  The Veteran again contended that his cardiomyopathy disability was the result of his in-service inoculation for smallpox and an in-service adenovirus.  

The Board parenthetically notes that the October 2008 grant of service connection for a heart transplant with a history of cardiomyopathy was not based on a direct service connection to an in-service adenovirus or an in-service small pox vaccine inoculation but rather on compensable manifestation of the disease within one year of service.

Regardless, the Board notes that again 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Notably, the Veteran's service treatment records also demonstrate that the Veteran was treated for headaches while in service.  A March 2003 service treatment note indicated that the Veteran had headaches and was provided a discharge diagnosis of acute pyelonephritis versus complicated urinary tract infection. 

While the Veteran's May 2004 separation examination noted that the urinary tract infection (acute pyelonephritis) had resolved, post-service treatment records have noted a history of headaches and the Veteran again has asserted that he has experienced urinary difficulties related to his service-connected cardiomyopathy disability.  Additionally, while the August 2006 denied service connection for a liver disability on the basis that there was no evidence of a current disability, a September 2009 cardiology transplant note indicated that the Veteran had an enlarged liver.  

The Board also notes that the Veteran initially claimed that his headaches were the result of asbestos exposure.  

Notably, the Veteran has yet to undergo a VA examination concerning the etiology of his claimed headache, urinary tract infection and liver disabilities.  Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a headache, urinary tract infection and liver disabilities to include as secondary to a service-connected disability, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed headache disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current headache disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the current headache disability is related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by a service-connected disability to include his service-connected heart transplant with a history of cardiomyopathy disability.  All indicated tests and studies are to be performed.  
The examiner should also opine as to whether the Veteran's current headache disability is related to possible asbestos exposure.  If the examiner relates a current headache disability to possible asbestos exposure, then the RO should undergo any additional development to determine whether the Veteran had asbestos exposure due to his service which included time aboard the U.S.S. Spruance.

Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed urinary tract infection disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current disability manifested by chronic urinary tract infections and if so, whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by a service-connected disability to include his service-connected heart transplant with a history of cardiomyopathy disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

4.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed liver disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current liver disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the current liver disability is related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by a service-connected disability to include his service-connected heart transplant with a history of cardiomyopathy disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


